 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnkh Services, Inc. and Local 50, Service EmployeesInternational Union, AFL-CIO-CLC, Petitioner.Case 14-RC-8808July 16, 1979DECISION ON REVIEW AND ORDERREMANDING PROCEEDING TO REGIONALDIRECTORUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer James 1. Singer of theNational Labor Relations Board. On December 20,1978, the Regional Director for Region 14 issued aDecision and Direction of Election in which he foundappropriate a unit stipulated to by the parties consist-ing of all regular full-time and part-time in-home ser-vice workers employed by the Employer, excludingall office clerical and professional employees, guards,and supervisors and defined in the Act. Thereafter, inaccordance with Section 102.67 of the National La-bor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, theEmployer filed timely request for review of the Re-gional Director's decision, contending that the Re-gional Director erred in asserting jurisdiction over itsoperations.On January 16, 1979, the National Labor RelationsBoard, by telegraphic Order, granted the Employer'srequest for review. Thereafter, the Employer filed abrief on review and the Petitioner filed a brief in sup-port of the Regional Director's decision.The Board has considered the entire record in thiscase, including the briefs, with respect to the issuesunder review and makes the fo!!owing findings:The Employer contends that the Board should de-cline to assert jursidiction over it on either or both oftwo grounds: (I) because the Employer shares the"political subdivision" exemption of Section 2(2) ofthe Act; and (2) because the Employer's in-home ser-vice workers fall within the "domestic service" ex-emption of Section 2(3) of the Act.The Employer is a privately owned, for-profit Mis-souri corporation which provides, through its in-home service workers, in-home personal care andhousekeeping services for aged, low-income, emotion-ally disturbed, or mentally or physically disabled in-dividuals (hereinafter collectively referred to as cli-ents) in the St. Louis, Missouri, metropolitan area.The primary purpose of the Employer's operation isto assist such clients in caring for and maintainingthemselves in their own residences so as to make theirinstitutionalization in nursing homes, mental institu-tions, and other such facilities unnecessary.Over 90 percent of the Employer's in-home serviceto clients is rendered pursuant to an annual contractbetween the Employer and the State of Missouri's Di-vision of Family Services (DFS).' The Employer alsohas a similar contract with the State of Missouri De-partment of Mental Health (DMH).2In addition tothe services provided pursuant to its contracts withDFS and DMH, the Employer, at the time of thehearing in December 1978, was also providing suchin-home service to a relatively small number of pri-vate clients. The record indicates, however, that theEmployer is gradually phasing out its business withprivate clients and is no longer actively soliciting newprivate clients.The Employer's contract with DFS provides, inpertinent part, that DFS shall determine which cli-ents are eligible to receive the Employer's services3and which services are to be provided to clients pur-suant to an individualized service care plan preparedby DFS for each client.4The contract also fixes themaximum number of hours of service the Employer isauthorized to provide to each client per month5andprovides that the Employer will be reimbursedmonthly by DFS at the flat rate of $5.75 per hour fbr' Pnor to 1977 DFS, through its own state employees, directly providedmany of the same services now provided by the Employer's in-home serviceworkers pursuant to the Employer's contract with DFS. Although DFS isstill engaged on a small scale in directly providing such services, the bulk ofsuch services is now being provided pursuant to contracts between DFS andprivate companies such as the Employer.2 The En.ployer's contract with DMH sets a $5.000 limit on the amount ofthe Employer's services which DMH will purchase pursuant thereto, repre-senting less than 5 percent of the Employer's total sales of service during thefirst 10 months of calendar year 1978.Although not called for in the contract, the Employer makes a semiannu-al recommendation to DFS as to whether clients initially designated by DFSto receive services should be continued as clients; the Employer's recommen-dations in this regard are almost always approved by DFS.U4 nder the terms of its contract with DFS the Employer's in-home serviceworkers are expressly prohibited from providing nursing care of any kind oradministering prescribed or patent medicines. Instead. the in-home serviceworkers are required to perform such services as meal planning and/or mealpreparation; making beds (with the bed occupied or unoccupied); brushing,combing, and shampooing hair; cleaning fingernails and toenails; providingwalking assistance; instructing clients in meal planning, nutrition, and per-sonal care; helping clients improve methods of routine child care; cleaningand dusting homes; cleaning kitchens and bathrooms; doing laundry andironing; sweeping and vacuuming; shopping for essential items; baggingtrash; purchasing food stamps; washing walls; cleaning closets; shampooingrugs: ainng mattresses; shoveling snow; installing windows and screens; per-forming minor carpentry and electrical repairs; performing simple handy-man activities; and running essential errands.The clients themselves pay nothing for these services. Instead, as discussedmore fully below, the Employer is reimbursed by DFS on the basis of thetotal number of hours of service rendered to clients during monthly billingperiods.'The Employer is not required to provide the full amount of authorizedhours of service per month to each client. In this regard the Employer'scontract with DFS has been orally modified to require the Employer toprovide a minimum of 65 percent of the roial number of hours of serviceauthorized for all clients in a given month. Thus, the Employer could pro-vide less than 65 percent of the hours of service authorized for any individualclient or clients, as long as it provided at least 65 percent of the total hours ofservice authorized for all clients dunng that same month.243 NLRB No. 68478 ANKH SERVICES. IN('.each hour of service rendered during that monthlybilling period.6To support these billings the Em-ployer is required to maintain detailed operationalrecords. Finally. the contract provides that it may beterminated on 30 days' notice by either party at anytime, with or without cause.As noted, the Employer contends that it shares theAct's statutory exemption of state agencies DFS andDMH whether the "intimate connection" or "right ofcontrol" test is applied, and thus the Board shoulddecline to assert jurisdiction over it.In its decision in National Transportation Senice,Inc., 240 NLRB 565 (1979) (Members Penello andMurphy dissenting),7the Board abandoned the so-called intimate connection test as a standard for as-certaining whether the Board's assertion of jurisdic-tion over an employer with close ties to an exemptentity is warranted, and decided that from thence-forth it would look only at whether the employer ex-ercises sufficient control over the employment condi-tions of its employees to enable it to engage inmeaningful collective bargaining with a labor organi-zation representing those employees and, if it does,assertion of jurisdiction is warranted.In the instant case, the Employer is required by itscontract with DFS to deliver its in-home services inaccordance with a set of"Standards for In-Home Ser-vice" set out in the contract itself. The first of thesestandards is a requirement that the Employer "de-velop and implement personnel policies and practicescompatible with the expectations" of DFS and Fed-eral regulations. The Employer is also required to em-ploy the work force necessary to mplement the con-tractually specified program of care and to providedirection and management to insure that services aredelivered according to the individualized service careplan drawn up for each client by DFS. The standardsalso require the Employer to establish and conductinitial and continuing formal and on-the-job trainingprograms for its in-home service workers wherebythey will become sufficiently knowledgeable aboutand proficient in personal and housekeeping caretasks to enable them properly to render the servicesset out in footnote 4, supra.8Finally, under the termsof the contract the Employer's in-home service super-* The Employer's contract with DMH also provides for reimbursement atthe flat rate of $5.75 per hour of service rendered. In addition, the DMHcontract provides that the fees for services charged by the Employer shall notbe greater than those fees charged to the general public for the same services;the Employer's contract with DFS contains no similar provision, With thisexception, the Employer's contract with DMH is sufficiently similar in allmaterial respects to its contract with DFS to make further discussion of theDMH contract unnecessary7 That decision issued subsequent to the Regional Director's Decision andDirection of Electon herein.I Indeed. the services listed in fn. 4. supra, are themselves set out in theaforementioned section of the DFS contract entitled "Standards." as manda-tory or optional personal care and housekeeping activitiesvisors are required to screen, interview, and make rec-ommendations to the Employer as to the employabil-ity of applicants for in-home service positions:schedule and assign in-home service workers for spe-cific duties and responsibilities with individual cli-ents: supervise their work and counsel them in regardto improvement of their performance: and monitorand evaluate their performance and make recommen-dations to the Employer regarding their promotion ortermination. Thus, by the very terms of its contractwith DFS, the establishment and management of per-sonnel policies and programs and the supervision ofthe in-home service work force are placed squarely inthe control of the Employer.The record establishes that the Employer's employ-ees are not covered by Missouri Civil Service regula-tions. Further, the testimony of the Employer's cor-porate secretary, John B. Roman, shows that theEmployer has sole and final discretion and authorityover, inter alia, (I) the hiring of individual in-homeservice workers from among the applicants who meetcertain contractually mandated minimum criteria:9(2) their promotion, discipline, and discharge: (3)their hourly wage rates,'°working hours, and schedul-ing;" (4) whether to pay them holiday, vacation, orsick pay; (5) whether to establish health, welfare, pen-sion, and retirement programs for them; (6) the sizeand composition (i.e., full time and part time) of thein-home service work force; and (7) the establishmentand implementation of work rules and seniority, lay-off and grievance procedures, and rules regarding thepurchase and wear of uniforms. According to Roman,neither DFS nor DMH has any authority or controlover the Employer in the above matters.Thus, on the basis of the overwhelming record evi-dence in this regard, we conclude that the Employerhas substantial, if not total, control over the wages,hours, and other terms and conditions of employmentof its in-home service workers, and that the Employeris thus able effectively to engage in meaningful bar-gaining over these matters with a labor organizationrepresenting them. We shall therefore assert jurisdic-tion over the Employer.'The DFS contract requires that in-home service workers he "mature"individuals, age 18 or over, with at least an eighth grade education.ma The Employer is required to abide by Federal and state minimum wagestandards. At the time of the hearing the Employer's in-home service work-ers were paid between $2.65 and $3.00 per hour. As indicated above. theEmployer is reimbursed by DFS and DMH at the flat rate of $5.75 per hourfor each hour of service rendered to a client11 Indeed, the Employer's current written personnel policies provide. interaria, that "lthe Employer] has no policy for giving [in-home service workers]vacation or sick pay or for paying for holidays; their fnnge benefit is thatthey are able to ork fior the hours that are convenient to them" (emphasissupplied) The Employer's current written work rules also provide. inter ala.that these workers must be available fir at least 4 hours olf work between thehours of 8 a m and 5 p.m on the days they wish to work. and that overtimemust he approved in advance by the Fmplyer.479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs indicated above, however, the Employer alsocontends that we should decline to assert jurisdictionherein on the grounds that the in-home service work-ers are individuals employed in the domestic serviceof families or person in their homes and are thus ex-cluded from the definition of "employees" under Sec-tion 2(3) of the Act. We find no merit in this conten-tion.While this issue presents a novel question,'2we findthat the individuals petitioned for herein do not qual-ify as being "in the domestic service of any family orperson at his home."Here we are not presented with a few individualswho are employed by the homeowner or resident ofthe home in which they perform their domestic ser-vices. Rather, we are presented with a stipulated unitof approximately 40 persons, each of' whom worksfrom time to time in the homes or residences of nu-merous clients and all of whom are employed by theEmployer and not by the clients.' Thus, our focus ison the principals to whom the employer-employee re-lationship in fact runs and not merely on the undis-putably "domestic" nature of some of the servicesrendered."4In this regard, we note that the wages ofthe in-home service workers are paid by the Em-ployer, not the clients, who themselves pay nothingfor the receipt of services rendered.' Thus, the in-home services workers are not employed by thehomeowners or residents in whose homes the in-homeservice workers provide their services; although thein-home service workers do render their services tothe clients, they nevertheless perform their services onbehalf of and are clearly employed by the Employer.612 There appears to be no reported Board precedent interpreting this partof Sec. 2(3). However, in Child and Family Service of Springfield, Inc., 220NLRB 37 (1975) (then Chairman Murphy dissenting on other grounds),without commenting on the potential 2(3) issue. we asserted jurisdiction andfound appropriate a union comprsed in part of employees classified as"homemakers" who, like the in-home service workers in the instant case,performed light housekeeping, shopping. meal preparation, and laundry ser-vices for elderly and ill individuals in order to maintain them in their owncommunity and to prevent their institutionalization.1" See our recent decision in 30 Sutton Place Corporation, 240 NLRB 752,fn. 6 (1979), where, albeit in a somewhat different factual setting, we dis-cussed this fundamental distinction in employment relationship in the con-test of a theoretical exclusion of employees from the Board's jurisdictionunder the "domestic service" exclusion of Sec. 2(3) of the Act. (The inadver-tent reference in the cited portion of 30 Sutton Place to Sec. 2(2) of the Actwas due to a typographical error.)'"See Social Security Board v. Nierotko, 327 U.S. 358, 365-366 (1946),construing the term "service" in the context of Sec. 209(b) of the SocialSecurity Act of 1935, as amended, to mean not only work actually done, butthe entire employer-employee relationship for which compensation is paid tothe employee by the employer.'5 In fact, the in-home service workers are expressly prohibited by theEmployer's written work rules from accepting any tips or gifts from clientsunder any circumstances.is Even beyond this fundamental and ultimately dispositive consideration.we note also that while a client may request that a particular in-home serviceworker be assigned to or reassigned from the client. the Employer is underno obligation to accede to the client's request. Furthermore, if a client re-quest that an in-home service worker perform a service which the EmployerMoreover, as shown by the legislative history of theNational Labor Relations Act, Congress has explic-itly stated what type of individual it intended toexempt from the coverage of the Act by the "domes-tic service" exclusion. Quite clearly it meant to ex-clude "domestic servants."'7The Congress did not,however, elaborate on the term "domestic servant,"nor did it define the scope of any particular employ-ment relationship it may have intended to exemptfrom the operation of the Act in this regard. Nor,apparently, have the Supreme Court or lower Federalcourts been called upon to construe the parameters ofthe "domestic service" exclusion of the Act. Thus,neither the Congress nor the courts have given us anyreason to believe that the former intended to excludefrom the coverage of the Act any other than thoseindividuals whose employment falls within the com-monly accepted meaning of the term "domestic ser-vant."'8In view of the foregoing, we find that the Employ-er's in-home service workers are employees within themeaning of the Act rather than "individuals em-ployed in the domestic service of any family or personat his home," and that, therefore, there is no statutoryimpediment to processing the petition in this casepursuant to the terms of the Regional Director's De-is not contractually required to provide, the in-home service worker mustrefuse the client's request. Similarly, a client's request that an in-home ser-vice worker work beyond the number of hours specified bor that client willnot be granted. Thus, it is abundantly clear from the record that the clienthas no control over the wages, hours, or other terms and conditions of the in-home service worker's employment, but that that control is vested solely inthe Employer.I Thus:As now drafted, the bill does not relate to employment as a domesticservant ... [The word "employee" is] so defined as to exclude from theoperation of the Act domestic servants.S. Rept. No. 1184, 73d Cong., 2d sess. I, 3 (1934), reprinted in I Leg. Hist. ofthe National Labor Relations Act, 1935 at 1099, 1102 (1949) (emphasis sup-plied).'8 In an early case interpreting Sec. 2(3), the U.S. Court of Appeals for theNinth Circuit considered the consequences of extending the meaning of the"domestic service" exclusion beyond its common usage. In North WhittierHeights Citrus Association v. N.LR.B., 109 F.2d 76 (9th Cir. 1940), cert.denied 310 U.S. 632, enfg. 10 NLRB 1269 1939), the court ruled that theemployees in question there were not within the "agricultural laborer" exclu-sion of sec. 2(3) of the Act. The court commented that:The purpose of the Act is clear and we find the Act specifically ex-cepting [any individual employed as an agricultural laborer. or in thedomestic service of any family or person at his home, or any individualemployed by his parent or spouse] from the Act's] provisions... .Whyis "any individual employed by his parent or spouse" exempted? Be-cause (not excluding other reasons) in this classification there neverwould be a great number suffering under the difficulty of negotiatingwith the actual employer and there would be no need for collectivebargaining and conditions leading to strikes would not obtain. The sameholds good as to "domestic service", and the same holds good as to"agricultural laborer" if the term be not enlarged beyond the usual ideathat the term suggests. Enlarge he meaning of an of these terms beyondtheir common usage and confusion results.Id at 80 (emphasis supplied). See also. in this same vein, N.L. R B. v. E. CAtkins & Company, 331 U.S. 398. 403 (1947), and N.L.R.B. v Hearst Publi-cations, Inc., 322 U.S. II1I, 129 (1944) (construction of terms in accordancewith the purposes and policies of the Act).480 ANKH SERVICES, INC.cision and Direction of Election which, with the ex-ception of his application of the "intimate connec-tion" test, we hereby affirm. Accordingly we shallremand this case to the Regional Director to takewhatever further steps are appropriate under that De-cision and Direction.ORDERIt is hereby ordered that this case be, and it herebyis, remanded to the Regional Director for Region 14for further appropriate action.MEMBER PENELLO and MEMBER MURPHY, dissenting:We would not assert jurisdiction over this Em-ployer, as we find that it shares the "State or politicalsubdivision" exemption of state agencies DFS andDMH under Section 2(2) of the Act, and that theBoard is therefore precluded from asserting jurisdic-tion over it.In reaching this conclusion we would apply the"intimate connection" test which, for the reasons setout in our dissenting opinion in National Transporta-tion Service, Inc., supra, we still find to be an appro-priate and viable standard for determining whether toassert jurisdiction over an employer whose operationis closely connected to a governmental entity. Apply-ing that test to the instant situation, we conclude thatthe Employer's in-home services are so closely relatedto the exempt functions and purposes of the MissouriDivision of Family Services and Missouri Depart-ment of Mental Health that the national policy con-siderations underlying the exemptions accorded tothese state agencies apply with equal force to the Em-ployer itself so as to preclude the exercise of our juris-diction in this case.The provision of free public welfare services, suchas are provided by the State of Missouri in this case,to aged or mentally or physically infirm individualswho would otherwise not be able to afford such carewith a view towards maintaining such individuals intheir own homes and thereby preventing their institu-tionalization is clearly a legitimate and recognizedgovernmental function.' Indeed, until 1977 the Stateof Missouri provided the bulk of such services directlythrough its own state employees. Now it performs thisfunction primarily through private concerns such asthe Employer. Truly, there could be no closer connec-tion between the exempt functions of DFS and DMHand the services provided by this Employer than thatwhich exists in this case. The relationship between theEmployer and these two state agencies is much morethan merely contractual; it is. quite literally, essential,going as it does to the very essence of the exemptfunctions performed by these two agencies.For these reasons we would decline to assert juris-diction over this Employer in this proceeding.0i* The statutory mandate for the Missouri Division of Family Services, forexample. empowers that agency. inter aia. to:Plirovide appropriate public welfare services .and to provide suchpublic welfare services to aid needy persons who can be so helped tobecome sell-supporting or capable of self-care.M. Rev. Stat. Se. 207.020115} 1977).10 In light of this we find it unnecessary to pass on the issue of whether in-home service worker- fall within the "domestic service" exclusion of Sec. 2(3)of the Acl.481